DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagari, US 2019/0264624 [Hagari].
Regarding claim 1, with reference to figures 1- 3, Hagari discloses a method of controlling an engine (1) of a vehicle (paragraph 57) having the engine and a transmission (not shown, apparent in disclosure (e.g., transmission controller implies a transmission is present)), comprising:5
communicating an air-controlled torque request signal between a transmission controller (95) and an engine controller (30; via communication circuit 94);
adjusting an output torque of the engine by controlling an intake air amount of the engine based on the air-controlled torque request signal (paragraphs 71-74, 80);
communicating an ignition-and-fuel-controlled torque request signal between the 10transmission controller and the engine controller (via communication circuit 94, as above);
determining a target torque value based on the ignition-and-fuel-controlled torque request signal (paragraphs 71-74, 81-84); and
adjusting the output torque of the engine by controlling both or either of an ignition timing and a fuel amount of the engine based on the target torque value (paragraphs 71-74 and 80-87).
See at least paragraphs 57, 62, 63, 65-74 and 80-87.
Regarding claim 4, Hagari further discloses after the adjusting of the output torque of the engine by controlling both or either of the ignition timing and the fuel amount:  10checking operation state data of the engine; generating an engine torque signal based on the operation state data of the engine; and communicating the engine torque signal between the engine controller and the transmission controller.
Regarding claim 5, Hagari further discloses wherein the operation state data comprises at least one of an intake air amount, a lambda value, and a rotation speed of the engine.
Regarding claim 6, Hagari further discloses wherein the engine torque signal represents an 20actual output torque of the engine.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hagari as applied to claim 1 above, and further in view of Naik et al, US 2015/0377150 [Naik].
Regarding claim 2, Hagari lacks after the adjusting of the output torque of the engine by controlling the ignition timing and/or the fuel amount: detecting an actual output torque value of the engine; and performing a fuel cut control of the engine based on the target torque value and 20the actual output torque value.
However, Naik discloses a system and method for controlling output torque wherein when the transmission controller (194, paragraph 78) may request torque reductions, which may include fuel shutoff under some conditions by comparing the target and actual output torque values.  See paragraphs 78, 90, 92.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform a fuel cut to control engine output torque as taught by Naik to improve control over the engine system for better speed protection, improved torque control and stall prevention.
Regarding claim 3, Naik further discloses wherein the performing of the fuel cut control of the engine comprises 20calculating a torque difference value between the target torque value and the actual output torque value; determining whether the torque difference value exceeds a reference value; determining the number of cylinders to perform the fuel cut control, when the 5torque difference value exceeds the reference value; and performing the fuel cut control with respect to the number of cylinders.
Regarding claims 7-10, these claims are substantially similar to claims 1-6 are rejected for substantially the same reasons, further discussion is omitted for the sake of brevity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623.  The examiner can normally be reached on Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY L BACON/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747